Citation Nr: 1433541	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part, denied a petition to reopen previously denied claims for service connection for a left knee disorder, left shoulder disorder and tinnitus.  

During the pendency of this appeal, other issues upon which an appeal was either initiated or perfected, were resolved when the RO granted service connection for post-traumatic stress disorder (PTSD) in an April 2011 DRO decision, and granted service connection for a lumbar spine disorder, athlete's foot and bilateral hearing loss in a December 2012 rating decision.  These grants constitute full awards of the benefits sought on appeal with respect to these appealed issues.  Since he had not separately appealed either the initial ratings or effective dates assigned for any of these disorders, these claims are no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

Regarding the remaining issues on appeal, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held at the RO in November 2013.  A transcript of the hearing is associated with the Virtual VA folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


FINDINGS OF FACT

1.  By a September 2004 decision, the RO denied service connection for a left knee disorder, a left shoulder disorder and tinnitus; the Veteran did not file an appeal within one year of being notified.
 
2.  The evidence received after the September 2004 RO decision is both new and material and raises a reasonable possibility of substantiating the claims of service connection for a left knee disorder, a left shoulder disorder and tinnitus. 

3.  Chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty.  

4.  Chronic left shoulder disability did not have its clinical onset in service and is not otherwise related to active duty.  

5.  The evidence is in equipoise as to whether the Veteran's tinnitus began in service.
CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for a left knee disorder, a left shoulder disorder and tinnitus is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

2.  The evidence received since the RO's September 2004 decision is new and material, and the claims of service connection for a left knee disorder, a left shoulder disorder and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Chronic left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 

4.  Chronic left shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  Resolving all doubt in the Veteran's favor, tinnitus is related to acoustic trauma incurred in service. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

To the extent the Board is reopening the claims and considering theme on a de novo basis, discussion regarding whether specific notice and assistance were given regarding this part of the claim is moot.  However, regarding the claim on its merits, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 .

By letter dated January 2010 addressing the claims for service connection for a left knee disorder, left shoulder disorder and tinnitus, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  Such letter was sent prior to the April 2010 rating on appeal.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain. He was also provided with the requisite notice with respect to the Dingess requirements. 

In the present case, notice was provided to the Veteran in the January 2010, prior to the initial adjudication of the claims for service connection.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the types of evidence he needed to submit.  He was also advised of what information and evidence was necessary to substantiate the underlying service connection claims.   Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied for the appellate issues.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  All efforts have been made to 

obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, service personnel records, post-service private and VA treatment records, records from the Social Security Administration , and lay statements. The Veteran was provided with VA medical examinations and medical opinion regarding the claims to reopen in September 2011 and December 2011 that included review of the claims file and examination of the Veteran.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran. 

New and Material Evidence and Service Connection-Laws and Analysis

Service connection for a left knee disorder, left shoulder disorder and tinnitus were denied in a September 2004 rating decision with notice sent the same month.  The Veteran did not appeal this decision.   

In December 2009, the Veteran requested that VA reopen the previously denied claim for service connection.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the September 2004 decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2013).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza at 498, 511 (1995).  The Veteran has indicated to the VA audiologist in December 2011 that he had no tinnitus. However, when asked at his Travel Board hearing about the disorder, the appellant stated that he had suffered from ringing in the ears for many years and suggested he may have misunderstood the question posed by the December 2011 examiner when asked about the tinnitus.  Elsewhere the evidence gives a medical history of long standing tinnitus dating back to service.  Because his statements are generally supported by the medical record and earlier lay evidence by his wife, the Board finds that this lay evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Left Knee Disorder-New and Material Evidence

Service connection was previously denied for a left knee disorder in September 2004 with notice sent the same month.  The basis for the prior denial was that there was no evidence of chronic residuals of a disability which occurred in or was caused by service.  The injury to the right knee in service was noted to be acute and transitory without permanent residuals.  The Veteran did not appeal this decision and it became final.  

Among the evidence previously before the RO in September 2004 are service treatment records which revealed normal lower extremities on entrance examination in December 1966, with negative report of medical history for any knee or other orthopedic problems.  The service treatment records did include a January 1969 record showing he fell on the left lateral knee, with findings that included small chip in almost complete contusion on McMurrays, and an impression of soft tissue injury.  A May 1969 record indicated that he was in an Armored Personnel Carrier that hit a bump resulting in abrasions to his right tibia with X-rays negative for fracture.  No mention of the left knee is made.  His left knee was normal on separation examination in March 1970 with the report of medical history again negative for any knee or other orthopedic problems.  

Post service evidence previously before the RO in September 2004 included private treatment records from 2000-2001 which included a November 2000 record for multiple complaints including the left knee with symptoms of popping, pain and intermittent swelling for years, with intermittent symptoms said to have bothered him for a long time.  He was noted to have denied a definite single injury but at the same time reported having had a gunshot wound to the left knee in Vietnam with apparent bullet removal.  This was said to have likely required some rehab but he resumed normal activity since.  Examination was noted to show mild patellofemoral crepitus on motion but with no other significant findings.  X-rays showed no evidence of asymmetry, degenerative changes, joint space narrowing or axis deviation.  An October 2001 record addressing back complaints noted a past medical history of knee surgery.  An April 2004 lay statement from the Veteran's wife described him having problems with a knee that gave him trouble and popped audibly.  

Evidence after the September 2004 rating includes Social Security records that include an April 2002 medical evaluation referral for allegations/impairment of bad knees.  VA records from 2004 include reports of left knee pain said to be secondary to arthritis in an April 2004 Agent Orange examination, and a July 2004 record showing that a pain inventory indicated pain in the left knee.  A June 2004 record that addressed mental health complaints indicated that the Veteran gave a history of shrapnel in the knee in Vietnam.  An August 2004 left knee X-ray is noted to show no osseous abnormalities.  

Other records submitted after September 2004 show continued complaints that include left knee pain, with allegations continuing to include having shrapnel in the knee as reported in May 2011 emergency room (ER) records as well as the March 2011 VA PTSD examination. 

Evidence submitted after September 2004 includes VA examination reports from September 2011 and December 2011.  The September 2011 examination was noted to not include a review of the claims file and the examiner diagnosed knee pain of unknown etiology.  The examination did obtain a history from the Veteran of having injured his knee in an incident in Vietnam when a metal beam fell on him, with injuries also to his back and shoulder.  He also reported having had shrapnel in his knee, but there were no residuals.  Examination revealed him to have a slow, antalgic gait and pain on flexion at 67 degrees.  An X-ray taken of the right knee in May 2011 was noted to be relatively normal except for small spurs at the patella.  The December 2011 VA examination which did include claims file review again related a story of the Veteran having had something very heavy fall on him, injuring his left knee, with knee pain since that time.  He also reported an incident where small bits of shrapnel lacerated his left knee, but he did not believe this was his main source of pain.  X-ray showed mild arthrosis, with the diagnosis of mild arthrosis of the knee.  The December 2012 examiner noted that he did not see any substantial evidence of past traumatic arthritis in the left knee and thus did not believe that this is necessarily related to service, even with the small amount of weight falling on it.  His service treatment records were noted to not indicate any ligamentous issues, thus it was not believed to be related to service.  

Also of record is the Veteran's October 2013 Travel Board hearing testimony received after September 2004.  This testimony described the injuries to his left knee as having included an incident in Aberdeen in service prior to Vietnam, wherein he slipped on ice and hurt his back and shoulder as well as his knee.  Then he reported an incident in Vietnam in which he was hit by the boom of a forklift when a rocket went over while he was working to put armor on a 5 ton truck.  He described having to be on crutches and then on light duty with treatment at a field hospital.  He did not remember any injury taking place in January 1969.  He also reported having received a small amount of shrapnel in his left knee while hauling ammo out of Cam Ranh Bay, although there was no record of this happening.  He indicated that there was still a scar present.  He also described having hurt his left knee again in Fort Hood, when he did a road test of an armored personnel carrier that went down a ravine, causing him to be thrown about, twisting his knee.  He testified as to having continued problems with his left knee since service, but could not recall when he first sought post service treatment.  His wife testified that she believed he sought treatment in 1973, but indicated that he usually self-treated the knee with ice packs.  She indicated that she married him in December 1970 and had noticed problems with the left knee popping all the time.  

This additional evidence is probative because it provides competent evidence of left knee symptoms developing during service, with continuity of symptoms thereafter.  Such evidence is also deemed credible for the purposes of reopening this claim.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection in September 2004 raises a reasonable possibility of substantiating this issue. See 38 C.F.R. § 3.156(a) (2013).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for left knee disability. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

While the evidence establishes current left knee disability, and the Veteran and his wife have competently claimed left knee problems since service, a preponderance of the evidence is against a finding that current left knee pathology is related to active duty.  No left knee disability was present at service discharge and the Veteran denied having or having had a trick or locked knee at that time.  While claims of continuity of symptoms are competent, it seems likely that if the left knee was bothering the Veteran at the time of service discharge, he would not have denied this.  There are no treatment records reflecting left knee problems for approximately thirty years after service.  As the December 2011 VA examiner concluded, after a work-up of the left knee and review of the claims file, current left knee disability is unrelated to service, including due to injury in service.  While the examiner considered the service treatment records showing soft tissue injury to the left knee in 1969, as well as the Veteran's complaints and history, it was pointed out that there was no substantial evidence of post-traumatic arthrosis and the Veteran did not have ligamentous issues in service.  It was concluded that the mild left knee arthrosis found on x-rays was not likely due to service.  There is no positive nexus opinion of record, and the Board finds that the VA medical opinion is reasoned and supported by the overall record.  The Veteran and his spouse are not shown to be competent to provide an opinion as to the etiology of his current left knee disability.  

When considering the overall evidence of record, a clear preponderance of the evidence weighs against a finding that current left knee disability is related to active service.

Left Shoulder Disorder-New and Material Evidence

Service connection was previously denied for a left shoulder disorder in September 2004 with notice sent the same month.  The basis for the prior denial was that this condition neither occurred in nor was caused by service.  The service treatment records were noted to show no evidence of left shoulder injury or treatment for a left shoulder condition in service.  Although there was evidence of a current left shoulder disability 30 years later it was not shown to be the result of service.  The Veteran did not appeal this decision and it became final.  

Among the evidence previously before the RO in September 2004 are service treatment records which revealed normal upper extremities on entrance examination in December 1966, with negative report of medical history for any shoulder or other orthopedic problems.  The service treatment records are silent for any left shoulder complaints or injury.  No mention of the left shoulder is made in the service treatment records that reference back pain in November 1967 and in a May 1969 record that indicated that he was in an Armored Personnel Carrier that hit a bump.  His left shoulder was normal on separation examination in March 1970 with the report of medical history again negative for any shoulder or other orthopedic problems.  

Post service evidence previously before the RO in September 2004 included private treatment records from 2000-2001 which included a November 2000 record for multiple complaints including the left shoulder pain, with examination showing mild acromioclavicular (AC) joint and trapezial tenderness, and X-rays showing Type II to II acromion, mild AC joint changes with no other soft tissue calcification or glenohumeral changes.  An October 2001 record addressing back complaints noted a past medical history of shoulder surgery.  An April 2004 lay statement from the Veteran's wife described him having problems with his shoulder and noted that they married in May 1971.  

Evidence submitted after September 2004 include private orthopedic records showing treatment in 2006 for a right shoulder rotator cuff disease, with treatment in June 2008 for a 2 week history of similar symptoms in the left shoulder, and a history of raking leaves prior to being seen for treatment, although he denied any injury.  Following examination which revealed guarding of the left shoulder and X-ray which revealed some humeral head elevation in the left glenoid, he was diagnosed with suspected rotator cuff syndrome and was administered injections and issued strengthening exercises which continued through July 2008.  MRI of July 2008 showed findings of tendinopathy along with some mild bursitis.  A September 2008 record indicated that his major problem was loss of motion that appeared to be an adhesive capsulitis.  He underwent surgical manipulation of the shoulder under anesthesia in September 2008 for left shoulder adhesive capsulitis.  A left upper extremity EMG also from September 2008 showed no evidence of radiculopathy, but did include clinical examination findings of tenderness over the left biceps tendon and mild shoulder swelling and pain on range of motion.  

VA treatment records submitted after 2004 included a May 2011 X-ray yielding an impression of trace chondrocalcinosis left AC joint.  VA records from May 2011 through January 2012 repeatedly documented a history in which the Veteran stated being in a motor vehicle accident in which he fell out of a truck in Vietnam causing pain in the lumbar spine and left shoulder.  The Veteran reported chronic problems since then.  Repeatedly physical examinations revealed good range of motion and he was able to resist downward pressure on his outstretched toes.  The diagnosis included left shoulder pain with X-ray within normal limits.  

Evidence submitted after September 2004 includes VA examination reports from September 2011 and December 2011.  The September 2011 examination was noted to not include a review of the claims file and the examiner diagnosed chronic frozen shoulder on the left but did not have the claims file needed to make an opinion as to its etiology.  The examiner did note a history of the left shoulder given by the Veteran of having injured his shoulder in Vietnam when a metal beam fell on him during an explosion, with re-injury at Fort Hood in 1969.  The more recent history of the frozen shoulder a year and a half ago requiring treatment was also noted.  However, no opinion as to its etiology was made due to the unavailability of the claims file.  The December 2011 VA examination which included review of the claims file noted the history of a frozen shoulder 2 years earlier with the Veteran denying any injury in service or any problems prior to service.  Although he reported some pain and stiffness, he denied instability.  Following examination, which was significant for pain at the end of range of motion and positive Hawkins test, the examiner diagnosed left frozen shoulder resolved.  The examiner's opinion indicated that there was no evidence of injury to his left shoulder, and even if there was it was not believed to be related to service.

Also submitted after September 2004 was the Veteran's October 2013 Travel Board testimony where he described the injuries to his left shoulder as having included an incident in Aberdeen in service prior to Vietnam, wherein he slipped on ice and hurt his back and shoulder as well as his knee.  Then he reported an incident in Vietnam in which he was hit by the boom of a forklift also injured his shoulder.  He also indicated that the incident with the armored personnel carrier going into a ravine also bumped his shoulder.  His wife described his self-treating his shoulder with ice packs after service.  

This additional evidence is probative because it provides competent evidence of left shoulder symptoms developing during service, with continuity of symptoms thereafter.  Such evidence is also deemed credible for the purposes of reopening this claim.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection in September 2004 raises a reasonable possibility of substantiating this issue. See 38 C.F.R. § 3.156(a) (2013).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for left shoulder disability. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

While the evidence establishes current left shoulder disability, and the Veteran and his wife have competently claimed left shoulder problems since service, a preponderance of the evidence is against a finding that current left shoulder pathology is related to active duty.  No left shoulder disability was present at service discharge and the Veteran denied having or having had a painful or trick shoulder at that time.  While claims of continuity of symptoms are competent, it seems likely that if the left shoulder was bothering the Veteran at the time of service discharge, he would not have denied this.  There are no treatment records reflecting left shoulder problems for approximately thirty years after service.  As the December 2011 VA examiner concluded, after a work-up of the left shoulder and review of the claims file, current left shoulder disability is unrelated to service, including due to injury in service.  While the examiner considered the Veteran's claim of injury to the left shoulder in service, it was pointed out that frozen shoulder began two years earlier and that it was not in his opinion related to service.  There is no positive nexus opinion of record, and the Board finds that the VA medical opinion is reasoned and supported by the overall record.  The Veteran and his spouse are not shown to be competent to provide an opinion as to the etiology of his current left shoulder disability.  

When considering the overall evidence of record, a clear preponderance of the evidence weighs against a finding that current left shoulder disability is related to active service.

Tinnitus-New and Material Evidence and Adjudication on the Merits

Service connection was previously denied for tinnitus in September 2004 with notice sent the same month.  The basis for the prior denial was that there was no evidence of tinnitus which occurred in or was caused by service and no evidence that the claimed condition existed.  The service treatment records were noted to be negative for diagnosis or complaints of tinnitus and there was no evidence of current disability.  The Veteran did not appeal this decision and it became final.  

Among the evidence previously before the RO in September 2004, was service treatment records that included normal ears with impairment of hearing noted on entrance examination in December 1966, but with no reports of tinnitus made.  No complaints of tinnitus are reported in the service treatment records.  His March 1979 separation examination and report of medical history are negative for any complaints or findings of tinnitus.  The Veteran's military occupational specialty was shown to be vehicle repairman with service in Vietnam, and noise exposure is conceded by the VA.  

Also before the RO in September 2004 were post service treatment records that did not include any findings of tinnitus.  His wife in an April 2004 statement indicated that the Veteran was always complaining about ringing in his ears and noted that they married in 1971. 

Among the evidence received after the RO in September 2004 were VA treatment records from 2004 that included an April 2004 Agent Orange examination that revealed tinnitus right greater than left, and was deemed unrelated to Agent Orange but could potentially be related to service.  Also of note is a June 2004 mental health record wherein the Veteran described ringing in his ears that reminded him of Vietnam.  

Other VA treatment records included an April 2011 Agent Orange examination which disclosed the Veteran to report an ongoing constant bilateral ringing in his ears for at least 35 years, with bilateral tinnitus for 35 years diagnosed.  A June 2011 VA audiology speech consult also noted complaints of tinnitus for decades that have become louder over the past few years, with a history that included military noise exposure and post service occupational and recreational noise exposure.  

Among the VA examinations obtained after September 2004, a September 2011 VA audiological disorders examination did not include review of the claims file, hence the examiner stated that he could not provide an opinion regarding the etiology of tinnitus without resorting to speculation.  A December 2011 VA audiological disorders examination did include review of the claims file but noted that the Veteran did not report tinnitus, thus an opinion was not made regarding its etiology.

The Veteran's October 2013 hearing testimony received after September 2004 noted that the VA conceded noise exposure but pointed out that he did not recall having denied symptoms of tinnitus during the December 2011 VA examination, and that he may have misunderstood the question.  The Veteran's testimony indicated that he did not notice tinnitus prior to service, but did remember his ears ringing after exposure to sounds like mortar explosions. 

This additional evidence is probative because it provides competent evidence of tinnitus symptoms developing during service after exposure to acoustic trauma, with continuity of symptoms thereafter.  Such evidence is also deemed credible for the purposes of reopening this claim.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection in September 2004 raises a reasonable possibility of substantiating this issue. See 38 C.F.R. § 3.156(a) (2013).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for tinnitus. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).  

Having reopened the claim for service connection for tinnitus, the Board now turns to adjudicating this service connection claim on the merits.

Regarding the VA examination of September 2011 this is lent no probative weight due to the lack of claims file review, and the December 2011 VA examination also is of little probative weight as it provided no further opinion as to tinnitus after the examiner indicated the Veteran did not report tinnitus, contrary to the other medical evidence of record showing such complaints of tinnitus.   

The Board finds the Veteran's lay statements and testimony regarding the onset and continuity of his tinnitus is credible as it is consistent with his history of noise exposure and is supported by other medical evidence showing a lengthy history of tinnitus complaints.  It is also supported by his wife's lay history describing such complaints.  The Veteran is competent to report his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns his lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  Again the Board finds that the Veteran's statements are credible and competent as they pertain to his tinnitus.  Accordingly, the evidence of record supports a finding of service connection for tinnitus.

Thus resolving reasonable doubt in his favor, the Board finds a basis for granting service connection for tinnitus.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.



(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left knee disorder is allowed.

Service connection for left knee disability is denied.  

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left shoulder disorder is allowed.

Service connection for left shoulder disability is denied.  

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for tinnitus is allowed.

Service connection for tinnitus is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


